Citation Nr: 0922310	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of prostate cancer for the period prior to 
September 16, 2005.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active duty from April 1969 to April 1971.  
Among his decorations and medals, the Veteran received a 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for status post prostate cancer with residual 
urinary frequency and erectile dysfunction associated with 
herbicide exposure evaluated as 100 percent disabling 
effective September 29, 2003.  Thereafter, effective February 
1, 2004, the Veteran was assigned a 20 percent disabling 
evaluation.  In September 2005, the Veteran appeared at a 
hearing at the RO before the undersigned.  Subsequently, the 
Board remanded the case in June 2006.  Then in a June 2007 
decision, the RO increased the Veteran's evaluation to 60 
percent disabling effective April 18, 2007.

The Veteran continued his appeal to the Board.  In November 
2007 the Board decided that for the period prior to September 
16, 2005 the Veteran had not met the criteria for an initial 
rating in excess of 20 percent for residuals of prostate 
cancer; and that for the period from September 16, 2005 the 
criteria for a rating of 60 percent had been met.  The 
Veteran appealed the Board's decision to the United Stated 
Court of Appeals for Veteran s Claims (Court).  By Order 
dated November 2008 the Court granted the parties motion for 
a joint remand, which vacated the November 2007 Board 
decision and remanded the issue of entitlement to an initial 
rating in excess of 20 percent for residuals of prostate 
cancer for the period prior to September 16, 2005 for 
readjudication.  The appellant did not dispute the Board's 
determination with regard to the assignment of a 60 percent 
rating for residuals of prostrate cancer and thus that issue 
is not at this time before the Board.





FINDINGS OF FACT

1.  For the period prior to March 9, 2004, the residuals of 
prostate cancer have not been manifested by the use of 
absorbent materials needing to be changed two to four times 
per day, urinary retention requiring intermittent or 
continuous catheterization, or a voiding interval of less 
than one hour or awakening to void five or more times per 
night.  

2.  For the period from March 9, 2004, the residuals of 
prostate cancer have been manifested by stress incontinence 
requiring the use of absorbent materials which the Veteran 
must change five to eight times per day. 


CONCLUSIONS OF LAW

1.  For the period prior to March 9, 2004, the criteria for 
an initial rating in excess of 20 percent for residuals of 
prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, 
Diagnostic Code (DC) 7528 (2008). 

2.  For the period from March 9, 2004, the criteria for a 
rating of 60 percent, but not more, for residuals of prostate 
cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 
(DC) 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2003 and July 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
the July 2006 correspondence, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.

Since this claim is the appeal of an initial rating the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are not applicable.  In addition, although fully 
satisfactory notice was delivered after the claim was 
adjudicated, the RO subsequently readjudicated the claim 
based on all the evidence in June 2007.  The Veteran was able 
to participate effectively in the processing of his claims.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, the 
Board notes that the issue herein stems from the original 
grant of service connection and therefore 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings. Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

The prostate cancer residuals have been evaluated under 38 
C.F.R. § 4.115b, DC 7528 which provides a 100 percent rating 
for malignant neoplasms of the genitourinary system.  
Following the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months. 38 C.F.R. § 4.115b, Note 1.  If 
there has been no local reoccurrence or metastasis, the 
residuals are evaluated as voiding function or renal 
dysfunction, whichever is predominant.  Id.

The evidence has shown that the Veteran's residuals of 
prostate cancer have resulted predominantly in voiding 
problems (eg. the April 2007 VA examination report noted that 
the side effect of the Veteran's prostate cancer was urinary 
incontinence and that there was no history of renal 
dysfunction or renal failure).  Therefore, consideration 
under the criteria for renal dysfunction is not warranted and 
the Board will only consider the criteria for voiding.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a, Ratings of the 
Genitourinary System-Dysfunctions.

Under the subcategory urine leakage for continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less then two times 
per day warrants a 20 percent rating.  Id.  A 40 percent 
rating is assigned when the wearing of absorbent materials is 
required and the materials must be changed two to four times 
per day, and a 60 percent rating is assigned when the wearing 
of absorbent materials is required and the materials must be 
changed more than four times per day, or where use of an 
appliance is required.  Id.

Under the subcategory of obstructed voiding, a maximum 
disability rating of 30 percent is warranted for urinary 
retention requiring intermittent or continuous 
catheterization.  Id.

Under the subcategory of urinary frequency, a 20 percent 
rating is assigned for daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night; and the maximum rating of 40 percent is assigned for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  Id.

The Veteran seeks an initial rating in excess of 20 percent 
for residuals of prostate cancer for the period prior to 
September 16, 2005.  Since the initial grant of service 
connection, the Veteran's disability has been assigned a 20 
percent rating.  Where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  See Hart, 21 Vet. App. at 509- 
510; see also Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to a "Staged 
rating" in this case.

1.  For the period prior to March 9, 2004

The veteran seeks an initial rating in excess of 20 percent 
for residuals of prostate cancer.

Since the initial grant of service connection, the veteran's 
disability has been assigned a 20 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
The Veteran proffered testimony in support of his claim at a 
September 2005 hearing.  He testified that he used the 
bathroom twelve to fourteen times a day and six to seven 
times a night.  Hearing Transcript (Tr.) pp. 2, 3.  He stated 
that he had to change his absorbent pads five to eight times 
a day.  Tr. p. 3.  He testified further that he started 
having accidents at night about two to three weeks after 
radiation treatment and it constantly worsened.  Tr. p. 4.  
The Veteran indicated that his frequency became worse around 
December 2003 to his present level and he began wearing 
absorbent material in January or February 2004.  Tr. p. 6.  
He stated further that he informed his doctor at the 
Greenville clinic that he had begun to use absorbent 
materials.  Tr., p. 7.  

A November 2003 VA examination report noted that the veteran 
had frequency of two to three times a day, woke up three or 
four times a night, was able to hold his urine, and did not 
wear diapers.  

VA outpatient treatment reports reflect that the Veteran was 
seen on several occasions from November 2003 to March 2004.  
There were no complaints of a change in his urinary frequency 
or voiding pattern.  He did complain of back pain and right 
flank pain.  He filed a notice of disagreement in December 
2003 regarding the evaluation of his prostate disability, but 
referred to his PSA levels and the fact the cancer was not 
cured.  In January 2004, the Veteran requested a Decision 
Review Officer review, but, as in the notice of disagreement, 
made no mention of a change in urinary frequency or voiding 
pattern.  

A VA treatment record dated March 9, 2004, noted that the 
Veteran was seen that same day at the cancer center for 
follow-up post radiation for prostate cancer.  He reported 
having stress incontinence and episode of incontinence at 
night while asleep.  The Board has reviewed the record and 
finds no clinical treatment reports or other medical 
statements prior to March 9, 2004, which address incontinence 
or the use of an appliance or the wearing of absorbent 
materials.

Based on the evidence, the Board finds that the veteran's 
symptoms do not exceed a 20 percent disability evaluation for 
any time prior to March 9, 2004.  On VA examination in 
November 2003, the veteran reported frequency of two to three 
times a day, woke up three or four times a night, was able to 
hold his urine, and did not wear diapers.  While the veteran 
has testified that his symptoms increased around 2003, VA 
outpatient treatment reports do not reflect this.  He was 
seen on several occasions from November 2003 to March 2004, 
but made no reference to an increase in urinary symptoms.  
There was no mention of this in his correspondence to VA in 
December 2003 or January 2004.  Yet VA outpatient treatment 
reports in 2005 and 2006 include numerous entries of urinary 
complaints and the need for pads.  Pads were prescribed in 
August 2005 and the Veteran was also prescribed medication 
during this period.  The Board does not find that the 
Veteran's testimony regarding a dramatic increase in urinary 
frequency and voiding patterns in December 2003 is credible.  
The Veteran made no reference to these changes in the 
outpatient treatment reports, yet made other complaints of 
symptoms bothering him and certainly complained of urinary 
problems in subsequent outpatient treatment records.  The 
initial complaints of changes in his urinary pattern were in 
March 9, 2004.  Even though complaints at that time did not 
rise to the level of subsequent complaints (no mention of 
need for pads or dramatic increase in frequency), the Board 
finds that an increase from March 9, 2004 is warranted when 
all doubt is resolved in the Veteran's favor.  The Board 
finds that there was no need to wear absorbent materials that 
had to be changed 2 times per day; urinary retention 
requiring intermittent or continuous catheterization; or 
evidence of voiding interval less than one hour or awakening 
to void five or more times per night for any period prior to 
March 9, 2004.  Therefore, a higher rating than the current 
20 percent is not warranted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  For the period beginning March 9, 2004 

A VA treatment record, dated September 16, 2005, reflects 
that the Veteran had chronic frequent and nocturia every hour 
since completing radiation therapy.  It was further noted 
that prior to radiation treatment the Veteran did not have 
voiding problems, a history of recurrent urinary tract 
infection, or gross hematuria.  Post-radiation treatment, the 
Veteran had chronic dysuria, weak dribbling stream, and was 
voiding every hour during the day and night, even with 
restricted evening fluids.  The Veteran wore incontinence 
pads during the day for stress and urge incontinence.

A September 26, 2005 letter from T. E. Hamilton, M.D. noted 
that the Veteran had irritable voiding symptoms, continued to 
have enuresis daily, leaked as many as three to four times 
per night, was treated with a number of different medications 
without a reasonable response, and did not have evidence of 
an infection.

An April 2007 VA examination report noted urgency, hesitancy, 
weak/intermittent stream, dysuria, dribbling, straining to 
urinate, hematuria, urine retention, urethral discharge, 
frequency of one to two hours, and five plus voidings per 
night.  The Veteran used absorbent materials typically 
requiring six to eight per twenty four hours, had episodes of 
incontinence up to four to six times per day while awake and 
at night.  The longest period he was able to go without 
voiding was one and half hours, sometimes more frequently 
than every hour.

Based on the evidence presented at his September 2005 hearing 
and medical evidence of record, a 60 percent disability 
rating is warranted from March 9, 2004, the date of the 
Veteran's visit to the cancer center when he reported having 
episodes of incontinence.  However, a rating in excess of 60 
percent is unwarranted as that is the maximum schedular 
rating available under the applicable disability codes for 
voiding dysfunction.  The Veteran has not been shown to have 
renal dysfunction, thus a higher rating is not permitted for 
the Veteran's disability.

Therefore, a rating of 60 percent, but not more, is granted 
for the Veteran's disability effective from March 9, 2004 to 
September 15, 2005.

Extraschedular Rating

Finally, the Veteran has not been hospitalized for his 
disability.  He testified at his hearing that he did not have 
the opportunity to change his absorbent materials in his job 
at auto auctions working two days a week, fourteen to sixteen 
hours a week.  However, he has not required hospitalization 
for his disability in the recent past.  While the VA examiner 
in April 2007 indicated that urinary frequency would 
interfere with most jobs, it was estimated that it would only 
be a mild interference with chores and moderate interference 
with traveling.  The existing schedular rating is already 
quite high and based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the Veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

For the period prior to March 9, 2004, a rating in excess of 
20 percent for residuals of prostate cancer is denied.

For the period from March 9, 2004, a rating of 60 percent, 
but not more, for residuals of prostate cancer is allowed, 
subject to the regulations governing the award of monetary 
benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


